Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/685,155 has a total 26 claims pending in the application; there are 3 independent claims and 23 dependent claims all of which are ready for examination by the Examiner.

Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 12-18, 20-23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (U.S. Pub No. 2014/0006012), and in view of Nelken et al (U.S. Patent No. 10,055,501).

As per claim 1, Zhou discloses a computer-implemented method of performing a semantic search in a source document database containing documents each being identified by a unique document identifier, the method comprising: 
reading a text component of a text-containing query (Par [0019] determine an answer to the natural language question); 
generating a set of query features from the text component of the query using a predefined feature extraction model (Par [0004] generated plurality of queries); 
generating a set of training features based on the plurality of query features (Par [0017, 0077]) extract query unit to determine question type, answer type using rule base and machine learning classifier); 
training a trainable classifier with the training features and a set of document features obtained from at least a portion of the source documents using a predefined feature extraction model (par [0004, 0028, 0076-0077]; 
selecting a plurality of source documents for classification according to a predefined selection scheme; obtaining features of the selected documents (par [0105]); 
ranking the classified documents in an ordered list based on the at least one value of relevance (Par [0019] ranking result).

Zhou discloses trained classifier and ranking. Zhou silence about by the trained classifier, classifying the selected source documents into different classes of relevance by using features of the selected documents, wherein at least one value of relevance is associated with each selected document; storing the ordered list of the identifiers of the ranked documents in a computer-readable memory.
However, Nelken discloses by the trained classifier, classifying the selected source documents into different classes of relevance by using features of the selected documents, wherein at least one value of relevance is associated with each selected document (Col 2 lines 25-37); 
storing the ordered list of the identifiers of the ranked documents in a computer-readable memory (Col 4 lines 4-22).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Nelken into the teachings of Zhou in order to update the system (Col 2 lines 3-5).     

As per claim 2, Zhou discloses the method of claim 1, wherein the query entity includes at least one of a user interface and an application programming interface (Par [0039]).
As per claim 3, Nelken discloses the method of claim 1, further comprising: defining the training features to be identical with the query features (Col 2 lines 25-38).
As per claim 4, Zhou discloses the method of claim 1, further comprising, prior to the classification: partitioning at least a portion of the documents stored in the source document database into blocks, each block being uniquely identified by a block identifier; and generating a plurality of block features for each block (Par [0027]).
As per claim 5, Zhou discloses the method of claim 4, wherein selecting documents for classification comprises: obtaining the identifier of the source documents that are associated with at least one of the features of an extended set of query features (Par [0088]).
As per claim 7, Nelken discloses the method of claim 1, wherein selecting documents for classification comprises: selecting all documents stored in the source document database (Col 4 lines 4-22).
As per claim 8, Nelken discloses the method of claim 1, wherein selecting documents for classification comprises: obtaining the identifier of the source documents that are associated with at least one of the query features (Col 2 lines 25-38).
As per claim 9, Nelken discloses the method of claim 1, wherein the text-containing query comprises any one of a printed paper document, a hand-written paper document, an editable or non-editable electronic text document, an image file with text content, a video file with displayed text content or audio text content, or an audio file with audible text content (Col 1 lines 29-37).
As per claim 12, Zhou discloses a processing system for performing a semantic search in a document database, the system comprising: at least one processor device comprising: 
a query interface configured to receive a text-containing query and to generate a text component from the text-containing query (Par [0004, 0019]); 
a tokenizer component configured to generate a set of query features from the text-component of the query (Par [0017, 0077] extract query unit to determine question type, answer type using rule base and machine learning classifier); 
a search engine component configured to produce an ordered list of identifiers of semantically relevant documents, the search engine comprising (Par [0047]): 
a ranking component configured to produce an ordered list of identifiers of the classified documents based on the relevance of the classified documents (Par [0019]). 
Zhou discloses trained classifier and ranking. Zhou silence about a classifier component configured to evaluate relevancy of a set of selected documents with respect to the text component of the query, and a computer-readable memory for storing the ordered list of the identifiers of the relevant documents.
However, Nelken discloses a classifier component configured to evaluate relevancy of a set of selected documents with respect to the text component of the query (par [Col 2 lines 25-37), and 
a computer-readable memory for storing the ordered list of the identifiers of the relevant documents (Col 4 lines 4-22).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Nelken into the teachings of Zhou in order to update the system (Col 2 lines 3-5).     
As per claim 13, Nelken discloses the processing system of claim 12, further comprising a metadata store configured to store a plurality of metadata associated with the source documents (Col 2 lines 48-58).
As per claim 14, Zhou discloses the processing system of claim 12, further comprising a feature extender component configured to generate an extended set of query features using the query features provided by the tokenizer (Par [0088]).
As per claim 15, Zhou discloses a computer-readable non-transitory medium storing instructions for causing at least one processor device to perform a method for a semantic search in a source document database, the method comprising: 
reading a text component of a text-containing query (Par [0019] determine an answer to the natural language question); 
generating a set of query features from the text component of the query using a predefined feature extraction model (Par [0004] generated plurality of queries);
generating a set of training features based on the plurality of query features (Par [0017, 0077]) extract query unit to determine question type, answer type using rule base and machine learning classifier);  
training a trainable classifier with the training features and a set of document features obtained from at least a portion of the source documents using a predefined feature extraction model (par [0004, 0028, 0076-0077]);
selecting a plurality of source documents for classification according to a predefined selection scheme; obtaining features of the selected documents (par [0105]); 
ranking the classified documents in an ordered list based on the at least one value of relevance (Par [0019] ranking result).
Zhou discloses trained classifier and ranking. Zhou silence about by the trained classifier, classifying the selected source documents into different classes of relevance by using features of the selected documents, wherein at least one value of relevance is associated with each selected document; storing the ordered list of the identifiers of the ranked documents in a computer-readable memory.
However, Nelken discloses by the trained classifier, classifying the selected source documents into different classes of relevance by using features of the selected documents, wherein at least one value of relevance is associated with each selected document (Col 2 lines 25-37); 
storing the ordered list of the identifiers of the ranked documents in a computer-readable memory (Col 4 lines 4-22).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Nelken into the teachings of Zhou in order to update the system (Col 2 lines 3-5).
As per claim 16, Zhou discloses the computer-readable medium of claim 15, wherein the query entity includes at least one of a user interface and an application programming interface (par [0039]).
As per claim 17, Nelken discloses the computer-readable medium of claim 15, wherein the training features are defined to be identical with the query features (Col 2 lines 25-38).
As per claim 18, Zhou discloses the computer-readable medium of claim 15, wherein prior to the classification: partitioning at least a portion of the documents stored in the source document database into blocks, each block being uniquely identified by a block identifier; and generating a plurality of block features for each block (Par [0027]).
As per claim 20, Zhou discloses the computer-readable medium of claim 18, wherein selecting the documents for classification comprises: obtaining the identifier of the source documents that are associated with at least one of the features of an extended set of query features (Par [0088]).
As per claim 21, Nelken discloses the computer-readable medium of claim 15, wherein selecting the documents for classification comprises selecting all documents stored in the source document database (Col 4 lines 4-22).
As per claim 22, Nelken discloses the computer-readable medium of claim 15, wherein selecting the documents for classification comprises: obtaining the identifier of the source documents that are associated with at least one of the query features (Col 2 lines 25-38).
As per claim 23, Nelken discloses the computer-readable medium of claim 15, wherein the text-containing query comprises any one of a printed paper document, a hand-written paper document, an editable or non-editable electronic text document, an image file with text content, a video file with displayed text content or audio text content, or an audio file with audible text content (Col 1 lines 29-37).
As per claim 26, Zhou discloses a system comprising one or more processor devices and one or more storage devices storing instructions that are operable, when executed by the one or more processor devices, to cause the one or more processor devices to perform the method of claim 1 (See claim 1).



Claim(s) 10-11 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (U.S. Pub No. 2014/0006012), and Nelken et al (U.S. Patent No. 10,055,501), and further in view of Paek et al (U.S. Pub No. 2009/0287680 A1).

As per claim 10, Zhou and Nelken do not explicitly disclose the method of claim 1, wherein the feature extraction model is one of a bag-of-words model, a continuous bag-of-words model, a continuous space language model, an n-gram model, a skip-gram model, and a vector space model.
	However, Paek discloses wherein the feature extraction model is one of a bag-of-words model, a continuous bag-of-words model, a continuous space language model, an n-gram model, a skip-gram model, and a vector space model (Par [0043]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Paek into the teachings of Zhou as modified by Nelken in order to update the system (Col 2 lines 3-5).
As per claim 24, Zhou and Nelken do not explicitly disclose the computer-readable medium of claim 15, wherein the feature extracting model is one of a bag-of-words model, a continuous bag-of-words model, a continuous space language model, an n-gram model, a skip-gram model, and a vector space model.
	However, Paek discloses wherein the feature extracting model is one of a bag-of-words model, a continuous bag-of-words model, a continuous space language model, an n-gram model, a skip-gram model, and a vector space model (Par [0043]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Paek into the teachings of Zhou as modified by Nelken in order to update the system (Col 2 lines 3-5).



Claim(s) 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (U.S. Pub No. 2014/0006012), and Nelken et al (U.S. Patent No. 10,055,501), and further in view of Paek et al (U.S. Pub No. 2009/0287680 A1).

As per claim 11, Zhou and Nelken do not explicitly disclose the method of claim 1, wherein the trainable classifier is one of a Naive Bayes classifier, a Support Vector Machine (SVM) classifier, a Multinomial Logistic Regression classifier, a Hidden Markov model classifier, a Neural network classifier, a k-Nearest Neighbours classifier, and a Maximum Entropy classifier.
	Ogden discloses wherein the trainable classifier is one of a Naive Bayes classifier, a Support Vector Machine (SVM) classifier, a Multinomial Logistic Regression classifier, a Hidden Markov model classifier, a Neural network classifier, a k-Nearest Neighbours classifier, and a Maximum Entropy classifier.
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ogden into the teachings of Zhou as modified by Nelken in order to provide convenience for users.
As per claim 25, Zhou and Nelken do not explicitly disclose the computer-readable medium of claim 15, wherein the trainable classifier is one of a Naive Bayes classifier, a Support Vector Machine (SVM) classifier, a Multinomial Logistic Regression classifier, a Hidden Markov model classifier, a Neural network classifier, a k-Nearest Neighbours classifier, and a Maximum Entropy classifier.
	Ogden discloses wherein the trainable classifier is one of a Naive Bayes classifier, a Support Vector Machine (SVM) classifier, a Multinomial Logistic Regression classifier, a Hidden Markov model classifier, a Neural network classifier, a k-Nearest Neighbours classifier, and a Maximum Entropy classifier.
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ogden into the teachings of Zhou as modified by Nelken in order to provide convenience for users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 16, 2022
/THU N NGUYEN/Examiner, Art Unit 2154